DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 12, 16-17, and 19-23 are pending.
Claims 12 and 16-17 are currently amended.
Claims 21-23 are new.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 16-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Eligibility Analysis, Step 1
Regarding claims 12, 16-17, and 19-23, the claims are each directed to one of the four statutory categories of invention.  As such, the analysis proceeds to Step 2. The 2019 Patent Subject Matter Eligibility Guidance (“2019 PEG”) sets forth a revised Step 2A analysis which includes a two-prong inquiry.  
Eligibility Analysis, Step 2A, prong one
Prong one consists of determining if the claims recite a judicial exception, which includes abstract ideas, laws of nature, and natural phenomenon.  Groupings of abstract ideas may include mathematical concepts, mental processes, and certain methods of organizing human activity.  Here, representative independent claim 12 recites limitations relating to administering a financial instrument, ie. an equitized currency trust, and more specifically: 
12. (Currently Amended) A system, comprising: 
a trust computer in communication with a securities exchange computer, the trust computer configured to list shares of an equitized currency trust with a security exchange of a specific country and to trade the shares wherein an underlying value of the equitized currency trust is based solely on a plurality of currencies from a corresponding plurality of countries not including the specific country;
price the shares of the equitized currency trust in a currency not contained in the plurality of currencies, and priced in the currency of the country in which the shares of the equitized currency trust are traded, and where each share of the equitized currency trust includes an integer number of units of the plurality of currencies;
wherein the trust computer is configured to receive an order from an Authorized Participant computer for greater than 50,000 shares in exchange for the plurality of currencies, and wherein the trust computer takes a directive from the Authorized Participant computer for redemption of greater than 50,000 shares in exchange for the plurality of currencies;
wherein the trust computer is configured to: 
upon receipt of an order from an Authorized Participant computer for greater than 50,000 shares of the equitized currency trust, determine whether corresponding assets have been transferred to the equitized currency trust; 
upon determination that the corresponding assets have been transferred to the equitized currency trust, generate a certificate for the greater than 50,000 shares of the equitized currency trust and communicate the certificate to the Authorized Participant computer; 
wherein the underlying value of the equitized currency trust is determined by a plurality of currencies based in multiple continents and priced in United States Dollars;
wherein the relative weight of the GDP of each country corresponding to each of the plurality of currencies determines the amount of each of the plurality of currencies in the equitized currency trust;
wherein income from the shares of the equitized currency trust are treated as dividends; 
coordinate with the securities exchange of the specific country to trade an option on one or more shares of the equitized currency trust; and
wherein the trust computer is configured to coordinate with a securities exchange to trade a future on one or more shares of the equitized currency trust.

The bolded steps above describe a fundamental economic practice, commercial interactions, and managing interactions between people, and therefore a certain method of organizing human activity.  Further, the limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human analog but for the recitation of generic computer components.  That is, other than the recitation of “trust computer” and “securities exchange computer” nothing in the claims precludes the steps from practically being performed by a human analog. For example, but for this language, the claim encompasses creation and trading of the equitized currency trust financial instrument by a human analog. Here, the mere nominal recitation of the generic computers does not take the claim limitation out of the certain methods of organizing human activity grouping.  As such, the claims recite an abstract idea under prong one.  The analysis proceeds to Step 2A, prong two.
Eligibility Analysis, Step 2A, prong two
Prong two consists of determining whether the claim recites additional elements that integrate the judicial exception into a practical application.  The claim recites two additional elements: 
“trust computer”, which performs the steps relating to listing, trading, and pricing shares of the trust.  The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of sending, receiving, and processing data.  
“securities exchange computer”, which interacts with the trust computer in order to coordinate trading.  The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of sending, receiving, and processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.
The additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  They do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claims are directed to the abstract idea.  The analysis proceeds to Step 2B.
Eligibility Analysis, Step 2B
Step 2B consists of determining whether the claim provides an inventive concept by considering whether the additional elements go beyond what is well-understood, routine, and conventional activity.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

In the case of the instant claims, the generic application of the computing devices similarly does not make the invention patent-eligible.  Note that the disclosure recites general computer products which are suitable to perform the claimed method (see pg. 4). Moreover, the specification does not contribute any technically-specific computer algorithm or code, but rather merely states that the claimed steps may be performed by the generic modules with the expectation that one of ordinary skill in the art would be capable of implementation without further instruction. The use of computing devices in this manner is merely what computers do, ie. performing repetitive calculations, and sending, receiving, processing, and storing data, and does not change the analysis.  Whilst the implementation of such a solution may include the use of generic technical features, these merely serve their well-understood functions as would be recognized by one of ordinary skill in the art in the technical field under consideration.  As such, the claims' invocation of the computer merely amounts to the limiting of the use of the abstract idea to a particular technological environment.
Here, the involvement of the generic computer products does not amount to significantly more than the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to 
As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Independent claims 16 and 17 are rejected for similar reasons as representative claim 12.  Dependent claims 19 and 20-23 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12, 16-17, and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traynor (US 2005/0171894 A1) in view of Feldman (US 2005/0216407 A1, cited in IDS filed 8/20/2013), further in view of Leahy (“Weighting The World”, cited in PTO-892 mailed 2/23/2016), further in view of Spence (“Futures & Options”, cited in PTO-892 mailed 3/21/2019).

Regarding claims 12, 16, and 17, Traynor discloses a system for administering a financial instrument, the system comprising:

a trust computer in communication with a securities exchange computer (see FIG. 10., wherein tradable instrument data store is in communication with electronic exchange markets over a communications network), the trust computer configured to list shares of an equitized currency trust, wherein the shares represent an ownership interest in the equitized currency trust, with a security exchange of a specific country and to trade the shares wherein an underlying value of the equitized currency trust is based solely on a plurality of currencies from a corresponding plurality of countries not including the specific country (see para. 0029, 0048, 0052, wherein the underlying value may be for a basket of each of the currencies of a region, such as Asia); 

the trust computer configured to price the shares of the equitized currency trust in a currency not contained in the plurality of currencies, and priced in the currency of the country in which the shares of the equitized currency trust are traded (see para. 0033-0034, 0041, wherein the exemplary Yen or Euro trust share is U.S. listed and purchased in dollars), and where each share of the equitized currency trust includes an integer number of units of the plurality of currencies (see para. 0033-0034, wherein each exemplary share includes 10,000 Yen or Euro);

wherein the trust computer is configured to receive an order from an Authorized Participant computer for greater than 50,000 shares in exchange for the plurality of currencies, and wherein the trust computer takes a directive from the Authorized Participant computer for redemption of greater than 50,000 shares in exchange for the plurality of currencies (see para. 0043-0044, 

wherein the trust computer is configured to: 

upon receipt of an order from an Authorized Participant computer for greater than 50,000 shares of the equitized currency trust, determine whether corresponding assets have been transferred to the equitized currency trust (see para. 0042-0043); 

upon determination that the corresponding assets have been transferred to the equitized currency trust, generate a certificate for the greater than 50,000 shares of the equitized currency trust and communicate the certificate to the Authorized Participant computer (see para. 0042-0043); 

wherein the underlying value of the equitized currency trust is determined by a plurality of currencies and is priced in United States Dollars (see para. 0029, 0033-0034, 0041, 0048, 0052);

wherein the trust computer and the securities exchange computer interact to coordinate with the securities exchange of the specific country to trade an option on one or more shares of the equitized currency (see para. 0046-0047).


Traynor discloses that interest earnings can accrue to the trust, whose beneficial owners are the holders of the trust.  However, Traynor does not explicitly teach wherein income from the shares of the equitized currency trust are treated as dividends.
Feldman teaches wherein income from the shares of an equitized currency trust are treated as dividends (see para. 0044-0046).
It would have been obvious to one skilled in the art at the time of invention to modify Traynor to include wherein income from the shares of the equitized currency trust are treated as dividends.
One skilled in the art would have been motivated to make the modification so that close association between the NAV and underlying value of the currency is maintained (see para. Feldman, para. 0044-0046).
Traynor teaches wherein the plurality of currencies in the trust is based on multiple continents and is weighted by a mechanism that results in a good proxy for the intended benchmark of currencies (see para. 0044, 0048) but does not explicitly disclose wherein the plurality of currencies in the trust is based on multiple continents and the relative weight of the GDP of each country corresponding to each of the plurality of currencies determines the amount of each of the plurality of currencies in the equitized currency trust.
Leahy teaches wherein the plurality of assets in an index is based on multiple continents and weighting multiple countries in an index by their GDP (see pg.  4, GDP Weighting).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Traynor to include wherein the plurality of currencies in the trust is based on multiple continents and the relative weight of the GDP of each country corresponding to each of the plurality of currencies determines the amount of each of the plurality of currencies in the equitized currency trust. 
The modification would have merely been the application of a known technique, ie. weighting multiple countries by their GDP, to a known method ready for improvement, ie. equitizing a basket of currencies in order to track an existing currency index or set of currency indexes, yielding predictable results.  One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Leahy to the teachings of Traynor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weighting features into similar systems, products, and/or methods.
Traynor teaches an exchange traded fund (ETF) and interacting between the trust computer and the securities exchange computer to coordinate with a securities exchange of the second currency of a specific country to trade an option on one or more shares of the equitized currency trust.  However, Traynor does not explicitly teach trading futures
Spence teaches trading futures on one or more shares of a financial instrument (see Introduction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Traynor further with trading an option and future on one or more shares of the trust.
One skilled in the art would have been motivated to make the modification in order to allow speculators to enable trades to hedge their operations (see Spence, pg. xi).

Regarding claim 19, Traynor teaches selling an option on one or more shares of the equitized currency trust (see para. 0046-0047).

Regarding claim 20, Traynor teaches selling an option on one or more shares of the equitized currency trust but does not explicitly disclose selling futures.
Spence teaches trading futures on one or more shares of a financial instrument (see Introduction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Traynor further to include options and futures on the equitized currency trust.
One skilled in the art would have been motivated to make the modification in order to allow speculators to enable trades to hedge their operations (see Spence, pg. xi).

Regarding claims 21-23, Traynor discloses wherein a first plurality of the plurality of currencies corresponds to countries belonging to a first continent, wherein the first plurality of the plurality of currencies forms a first trust, and wherein a second plurality of the plurality of currencies corresponds to countries belonging to a second continent, wherein the second plurality of the plurality of currencies forms a second trust (see para. 0031, 0036-0037).
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.  
Rejections under 35 U.S.C. 101
Regarding claims 12, 16, and 17, Applicant requests reconsideration in view of the Federal Circuit decision in Aatrix Software, arguing that the claims involve more than the performance of ‘well-understood, routine, and conventional activities previously known to the industry.  However, the argument remains unpersuasive. The terms ‘well-understood, routine, and conventional’ are used to describe the generic application of computing elements, and does not necessarily imply that any novel and/or non-obvious claims are automatically eligible.  While the existence of prior art may be a factor in determining whether additional elements amount to “significantly more”, it is not the sole determining factor. Indeed, the analysis under 35 U.S.C. 101 for patent eligible subject matter remains separate from the novelty/obviousness analyses of 35 U.S.C. 102 and 35 U.S.C. 103. For example, a newly discovered formula generically implemented on a computer to perform the calculation would still be a routine and conventional computer implementation of the novel, but independently abstract, formula.  As described in the rejection and above, the claimed computer implementation is described at a high level of generality and does not recite computer functions which are beyond what is routine and conventional. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components in this manner does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 
Further note the recent Federal Circuit decision in SAP America v. Investpic (Fed. Circuit, 5/15/2018, emphasis added): 
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102    novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function).  No matter  how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

Here, the instant claims are similar in that even though they may conceivably present an innovative new financial product, that is not enough for eligibility.  Here, the innovation is similarly an innovation in ineligible subject matter.  This includes Applicant’s argued limitations relating to the claim language “wherein an underlying value of the equitized currency trust is determined by the plurality of currencies from the corresponding plurality of countries that are based in multiple continents and priced in United States Dollars, and wherein a relative weight of a GDP of each of the plurality of countries corresponding to each of the plurality of currencies determines the amount of each of the plurality of currencies in the equitized currency trust.”
Applicant requests reconsideration of the rejection in view of the Federal Circuit decision in Trading Technologies.  However, the argument is not persuasive as the claimed invention in Trading Technologies recited limitations describing a highly detailed user interface which offered improvements 
Rejections under 35 U.S.C. 103(a)
Regarding amended claims 12, 16, and 17, Applicant argues that Traynor is silent regarding:
wherein the trust computer is configured to: 

upon receipt of an order from an Authorized Participant computer for greater than 50,000 shares of the equitized currency trust, determine whether corresponding assets have been transferred to the equitized currency trust; 

upon determination that the corresponding assets have been transferred to the equitized currency trust, generate a certificate for the greater than 50,000 shares of the equitized currency trust and communicate the certificate to the Authorized Participant computer;”

However, the argument is not persuasive.  Traynor discloses that the exemplary trust can act as an “open-ended” fund that can receive specified additional investments at any time, in exchange for issuance of new trust shares (or trust receipts), instead of being limited to a specific number of trust shares (or trust receipts) (see para. 0043).  Thus, Traynor teaches receiving an order for greater than 50,000 shares, determining that assets have been transferred, and generating shares accordingly.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC T WONG/Primary Examiner, Art Unit 3692